                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                            CRIMINAL FILE NO.
         v.                                 1:17-CR-405-2-TWT
 JESSE GUZMAN,
   Defendant.


                                      ORDER

      This is a criminal case. It is before the Court on the Report & Recommendation

[Doc. 81] of the Magistrate Judge recommending denying the Defendant’s Motion to

Suppress [Doc. 40], the Defendant’s Motion to Suppress Cellular Phone Search [Doc.

41], and the Defendant’s Motion for Bill of Particulars [Doc. 44]. For the reasons set

forth in the thorough and well-reasoned Report & Recommendation, the Magistrate

Judge correctly applied the collective knowledge doctrine to find that there was

probable cause to search the truck based upon reasonable suspicion that there was

heroin in the vehicle. The Defendant voluntarily gave his consent to search the truck.

The Court approves and adopts the Report & Recommendation [Doc. 81] as the

judgment of the Court. The Defendant’s Motion to Suppress [Doc. 40], the
Defendant’s Motion to Suppress Cellular Phone Search [Doc. 41], and the

Defendant’s Motion for Bill of Particulars [Doc. 44] are DENIED.

      SO ORDERED, this 20 day of February, 2019.



                                  /s/Thomas W. Thrash
                                  THOMAS W. THRASH, JR.
                                  United States District Judge




                                       2
